                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 17-mc-00192-CMA-KLM

IN RE APPLICATION OF LOUIS BACON FOR AN ORDER PURSUANT TO 28 U.S.C. §
1782 TO CONDUCT DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

       Petitioner,

v.

CATHY ARCHER,

     Respondent.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Respondent’s Motion for a Protective Order

[#23]1 (the “Motion”). Petitioner timely filed a Response [#41] in opposition to the Motion

[#23], and Respondent filed a Reply [#43]. The Court has reviewed the Motion [#23], the

Response [#41], the Reply [#43], the entire case file, and the applicable law, and is

sufficiently advised in the premises. For the reasons set forth below, the Motion [#23] is

DENIED.

                                      I. Background

       Petitioner Louis Bacon (“Petitioner”) commenced this action on November 11, 2017,

pursuant to 28 U.S.C. § 1782. See Ex Parte Application [#1]. The ex parte application was

submitted to assist Petitioner in connection with two defamation lawsuits (the “Bahamian


       1
         “[#23]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.

                                             -1-
Actions”) he filed in the Bahamas against a Bahamian publisher named Wendall Jones

(“Jones”) and the media outlets owned and operated by Mr. Jones. Id. at 1-2. Mr. Jones

is the publisher of the Bahama Journal and, according to Petitioner, is a proxy of Peter

Nygård (“Nygård”). Id. at 3-4. Mr. Nygård is the alleged orchestrator of a smear campaign

against Petitioner. Id. He allegedly conducts the campaign through proxies in an effort to

hide his own involvement. Id.

       Petitioner maintains that Mr. Nygård’s alleged smear campaign continues through

columns published by Respondent Cathy Archer (“Respondent”) in the Bahama Journal.

Ex Parte Application [#1] at 5. Respondent is a citizen of the Bahamas and writes a bi-

weekly column for the Bahama Journal under the byline P.J. Malone. Decl. of Respondent

[#7-1] at 2. Petitioner considers some of Respondent’s columns defamatory. Ex Parte

Application [#1] at 5.

       Pursuant to Petitioner’s subpoena, the Court previously ordered Respondent to

produce documents and communications related to Petitioner, the “smear campaign,” Mr.

Nygård, Mr. Jones, and others. See generally Order [#17] (providing a more detailed

background on the Bahamian Actions). Respondent produced these documents, along

with a purported confidential indemnification agreement (the “Agreement”) which came into

her possession through the following circumstances.

       The Agreement appears to have been created in California by Lavely & Singer, P.C.

(“L&S”) and Mr. Nygård, relating to separate litigation in that jurisdiction. Motion [#23] at

2. Mr. Nygård then sent the Agreement to Richard Good (“Good”), who, along with L&S,

served as counsel for Mr. Nygård. Decl. of Richard I. Good [#34] at 2. Mr. Good contends

that he received the Agreement “as a confidential attorney-client communication.” Id. at


                                             -2-
2. On March 27, 2017, Respondent received the Agreement from the office of Mr. Good

in an email response to her request for copies of documents relating to a California lawsuit

between Petitioner and Bianca McKinney. Ex. 1 to Decl. of S. Shackelford [#41-1] at 1.

On September 17, 2017, this Court ordered Respondent to produce documents related to

Petitioner, the “smear campaign,” Mr. Nygård, and others. See generally Order [#17].

Respondent provided these documents to her attorney, Kenneth Morris (“Morris”), along

with the Agreement. Decl. of Kenneth R. Morris [#37] at 1-2. Mr. Morris reviewed the

documents produced by Respondent for privilege, identified the Agreement as potentially

confidential, and contacted Mr. Good to inquire whether his office had intended to disclose

the Agreement to Respondent. Id. at 2. Mr. Good stated that disclosure of the Agreement

to Respondent must have been inadvertent, and Mr. Morris informed Mr. Good that the

Agreement would be removed from the production. Id. Mr. Morris failed to do so, however,

and the Agreement was produced to Petitioner’s attorneys. Id. On January 11, 2019, Mr.

Morris notified counsel for Petitioner of the purported inadvertent disclosure and requested

immediate return of the Agreement, but counsel for Petitioner refused to comply. Id. at 2.

       In the present Motion [#23], Respondent moves for a protective order to claw back

the Agreement on behalf of L&S, the author of the document and one purported holder of

privilege therefor. Motion [#23] at 2. Respondent argues that California’s substantive law

of privilege applies to this clawback dispute and that the Agreement is protected as

privileged under both attorney-client privilege and attorney work product doctrine. Id. at 3-

7. Respondent also claims that the inadvertent disclosure of the Agreement did not

operate as a waiver and that the crime-fraud exception is not applicable. Id. at 8-11.

Petitioner contends that the federal common law of privilege applies and that the


                                             -3-
Agreement is not protected under either attorney-client privilege or attorney work product

doctrine.   Response [#41] at 2-7.       Petitioner also argues that the disclosure of the

Agreement operated as a waiver and that the Agreement is discoverable under the crime-

fraud exception. Id. at 8-11.

       Because the Court holds that Respondent has no standing to assert the privilege

rights of third parties to this dispute, the Court does not address the issues of whether the

Agreement is protected under either attorney-client privilege or work product doctrine,

whether the disclosure of the Agreement operated as a waiver of privilege, or whether the

Agreement is otherwise discoverable under the crime-fraud exception.

                                        II. Analysis

       The Court first addresses whether California law or federal common law with respect

to privilege applies to this dispute. The Court then addresses Respondent’s standing to

assert the privilege rights of third parties to this dispute.

A.     Choice of Law

        Respondent argues that California state law controls the issue of privilege in this

action because L&S, party to and purported privilege holder of the Agreement, is located

in California, and because Petitioner’s attorneys are making use of the document to defend

against claims in California state court. Motion [#23] at 3. Thus, Respondent argues that

California has a strong interest in having its privilege law apply. Id. Petitioner contends

that federal common law governs questions of privilege because Petitioner brought this

case pursuant to 28 U.S.C. § 1782, a federal statute. Response [#41] at 3.

       The Tenth Circuit has not directly addressed the issue of whether federal or state



                                               -4-
privilege law applies where one party received a purportedly privileged document due to

the other party’s alleged inadvertent disclosure pursuant to a federal court-ordered

subpoena, and where the receiving party subsequently used the document in a separate

state court proceeding. In Motley v. Marathon Oil Co., the Tenth Circuit held that where a

plaintiff asserts both a federal and a state claim, the court should look to the law of the state

in deciding privilege issues as to the state causes of action. 71 F.3d 1547, 1551 (10th Cir.

1995). However, this holding is distinguishable because it does not hold that state privilege

law applies to federal causes of action. See Hinsdale v. City of Liberal, 961 F. Supp. 1490,

1494 (D. Kan. 1997).

       “Where federal law provides the governing substantive law in a lawsuit, the federal

common law of privileges will govern.” Everitt v. Brezzel, 750 F. Supp. 1063, 1066 (D.

Colo. 1990). “Because the jurisdictional basis of the proceeding is a federal statute, federal

common law governs [Respondent’s] assertions of attorney-client privilege.” Chevron

Corp. v. Stratus Consulting, Inc., No. 10-cv-00047-MSK-MEH, 2010 WL 3923092, at *5 (D.

Colo. Oct. 1, 2010) (applying federal privilege law to a Section 1782 proceeding). See also

Fed. R. Evid. 501. The Southern District of New York has also found that federal common

law controls questions of privilege raised in Section 1782 proceedings.              See In re

Federation Internationale de Basketball, 117 F. Supp. 2d 403, 407 (S.D.N.Y. 2000).

Further, the D.C. Circuit has recognized a general “preference for federal privilege law

when it conflicts with state privilege law.” In re: Sealed Case (Medical Records), 381 F.3d

1205, 1212 (D.C. Cir. 2004) (citing Weinstein’s Federal Evidence § 501.02[2][c], at 501-14

(2d ed. 2004)). See also Carbajal v. Warner, No. 10-cv-02862-REB-KLM, 2013 WL

1129429, at *13 (D. Colo. Mar. 18, 2013) (citing Hancock v. Hobbs, 967 F.2d 462, 467

                                              -5-
(11th Cir. 1992)) (“We therefore hold that the federal law of privilege [applies in a federal

question case], even if the [discovery] is relevant to a pendent state law count which may

be controlled by a contrary state law of privilege.”).

       Accordingly, the Court finds that because this matter is before the Court pursuant

to 28 U.S.C. § 1782, the federal common law of privilege applies to this dispute. Chevron,

2010 WL 3923092, at *5.

B.     Standing to Assert Privilege

       “The attorney-client privilege belongs to the client, not the attorney.” AKH Co. v.

Universal Underwriters Ins. Co., No. 13-2003-JAR-KGG, 2015 WL 6473477, at *20 (D.

Kan. Oct. 27, 2015) (emphasis in original). As such, the “privilege is a right of the client

and of no other person.” United States v. Harnage, 662 F. Supp. 766, 774 (D. Colo. 1987).

Conversely, with respect to attorney work product doctrine, the privilege is “personal to the

attorney.” In re Vargas, 723 F.2d 1461, 1466 (10th Cir. 1983); see also United States v.

Nobles, 422 U.S. 225, 238 (1975) (explaining that “the work product doctrine shelters the

mental processes of the attorney, providing a privileged area within which he can analyze

and prepare his client’s case”).

       The Court does not make any determination at this time as to which parties hold any

privilege with respect to the Agreement besides determining that neither Respondent nor

her counsel have claim to such privilege. It is not precisely clear which parties are holders

of any purported privilege with respect to the Agreement; the holder of any attorney-client

privilege appears to be Mr. Nygård as a former client of L&S and current client of Mr. Good,

and the holder of any purported privilege under attorney work product doctrine appears to

be L&S or Mr. Good, as counsel to Mr. Nygård at the time the Agreement was executed.

                                             -6-
Importantly, neither Respondent nor her counsel, Mr. Morris, had any part in the execution

of the Agreement, nor are they mentioned anywhere therein. Further, the record shows no

evidence that either Respondent or Mr. Morris had any knowledge that the Agreement

existed prior to the March 27 email. Thus, regardless of which nonparties to this dispute

might hold privilege with respect to the Agreement, it is clear that neither Respondent nor

Mr. Morris hold either privilege.

       Section 1782(a) of 28 U.S.C. provides, in relevant part, that “[a] person may not be

compelled to give his testimony or statement or to produce a document or other thing in

violation of any legally applicable privilege.” See generally Chevron Corp. v. Stratus

Consulting, Inc., No. 10-cv-00047-MSK-MEH, 2010 WL 2135217 (D. Colo. May 25, 2010).

As a general rule, individuals do not have standing to assert the rights of third parties not

involved in the litigation. See Warth v. Seldin, 422 U.S. 490, 499 (1975). Here, the

asserted holder of any protection under either the attorney-client privilege or work product

doctrine has not moved in this Court to claw back the Agreement. Respondent recognizes

that neither she nor her attorney are holders of the privileges asserted with respect to the

Agreement. Motion [#23] at 2. Rather, Respondent cites one Third Circuit case as

authority to assert privilege on behalf of L&S. Id. (citing In re Chevron Corp., 633 F.3d 153,

164 n.15 (3d Cir. 2011)). There, the Third Circuit noted in dicta in a footnote with no

analysis or legal citation that “section 1782(a), when providing for protection of documents

shielded by ‘any legally applicable privilege,’ does not limit the protected documents to

those of which the respondent in the section 1782 proceeding is the holder of the privilege.”

However, such a rule, i.e., that protection may be extended beyond documents to which

the respondent is the holder of privilege, has not been recognized in the Tenth Circuit (nor


                                             -7-
by any other court in the country, to the best of the Court’s knowledge), and the Court finds

this authority unpersuasive in light of the governing precedent in this circuit, as cited above.

       The Court is aware of no applicable legal authority that gives Respondent standing

to assert a privilege which she avers belongs to another under the circumstances of this

case, and Respondent has cited none. The appropriate procedure is for the holder of any

alleged privilege to intervene in this litigation and assert that privilege on his own behalf.

See Fed. R. Civ. P. 24; see also, e.g., Nelson v. Greenspoon, 103 F.R.D. 118 (S.D.N.Y.

1984); Allied Ir. Banks, P.L.C. v. Bank of Am., N.A., 252 F.R.D. 163 (S.D.N.Y. 2008); In re

Katz, 623 F.2d 122 (2d Cir. 1980); In re Grand Jury Matter, 735 F.2d 1330 (11th Cir. 1984);

Convertino v. United States DOJ, 674 F. Supp. 2d 97 (D.D.C. 2009).

       Accordingly, the Court finds that Respondent has no standing to assert privileges

she or her attorney do not hold, and that the Motion [#23] therefore must be denied.

                                       III. Conclusion

       Based on the foregoing,

       IT IS HEREBY ORDERED that the Motion [#23] is DENIED.



       Dated: May 24, 2019




                                              -8-
